Bigelow, C. J.
No question was made at the trial concerning notice to the town of the alleged defect in the highway. The interrogatory put to the witness Goss was therefore irrelevant and immaterial, and it was clearly within the discretion of the court to determine whether it should be put on cross-examination.
The opinion of the witness concerning the state of repair of the road was incompetent. Lincoln v. Barre, 5 Cush. 590.

Exceptions overruled with double costs, and nine per cent, interest on the verdict.